Title: From James Madison to Jedidiah Morse, 15 August 1792
From: Madison, James
To: Morse, Jedidiah


Sir
Augst. 15. [1792] Orange County—Virginia.
Your letter of the 4th. May, has been so long in hand that I am really sorry to be obliged to acknowledge the receipt of it, without complying with the request it makes. In my present situation, it has not been possible to furnish the information immediately of myself. I have accordingly been obliged to apply by letters to friends in those parts of the Country where the information was to be got. It has been & is still my intention to forward it the moment it comes to hand. But as the delay may be spun out longer than will consist with your purposes, I have thought it proper to give you this explanation. My efforts have been directed to the procuring a state of the undertakings on the Potowmac, the James River, & at the South end of Chesapeak, these being the principal improvements on foot in this Country. With great respect I am Sir, Your Mo: Obedt. hble servt.
Js. Madison Jr.
